1 N.Y.3d 618 (2004)
PAUL A. KROHN, Respondent-Appellant, and ALLI KATT, Respondent,
v.
NEW YORK CITY POLICE DEPARTMENT et al., Appellants-Respondents.
Court of Appeals of the State of New York.
Submitted February 17, 2004.
Decided February 19, 2004.
Motion by New York State Conference of Mayors and Municipal Officials et al. for leave to file a brief amici curiae on the appeal herein granted and the proposed brief is accepted as filed. Ten additional copies of the brief may be filed within 10 days.